Citation Nr: 0413007	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  95-15 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from August 1971 
until January 1973.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1994 
rating determination, and rating decisions thereafter of the 
Regional Office (RO) in Winston-Salem, North Carolina that 
denied service connection for PTSD.  The veteran expressed 
dissatisfaction with this decision in a notice of 
disagreement received in February 1995 and perfected an 
appeal to the Board.

The veteran was afforded a hearing in March 1997 before the 
undersigned Member of the Board sitting at Washington, DC, 
the transcript is of record.

This case was remanded by decisions of the Board dated in May 
1997 and May 1999, and is once again before the signatory 
Member for appropriate disposition.  In this regard, it is 
noted that in the May 1997 remand, the issue of entitlement 
to service connection for a psychiatric disorder other than 
PTSD was referred to the RO for consideration.  Following VA 
examination, and based on a review of the record, the RO, by 
rating decision of August 1998, denied service connection for 
personality disorder and for polysubstance abuse.  Although 
apprised of this decision and her appellate rights, the 
veteran did not appeal.


REMAND

The veteran asserts that she now has PTSD as the result of a 
sexual assault in the military.  She contends that while 
stationed at Walter Reed Hospital during the early seventies, 
she was stalked and raped by an assailant who was never 
apprehended.  It is maintained that she recovered this memory 
while undergoing psychotherapy for another personal assault 
in 1993, when an HIV-positive inmate grabbed her and 
attempted to bite her hand when she worked at a state prison 
facility.

Review of the service medical records discloses that veteran 
underwent a physical examination in approximately early 
October 1972 after reporting that she had been attacked and 
raped.  It was recorded that military police had been 
notified.  The physical examination was found to be 
essentially normal.  Upon being hospitalized for psychiatric 
reasons several days later, she reported being stalked by an 
individual who had exposed himself to her on at least two 
occasions.  It was not recorded that she referred to being 
raped.  The records indicate that the police were called on 
several occasions, but that they found no evidence to 
substantiate her complaints.  The service medical records 
indicate that she was re-hospitalized and underwent extensive 
psychiatric evaluation whereupon it was decided that she 
should be released from service on the basis of 
unsuitability.  The psychiatric diagnosis at that time was 
histrionic personality disorder, chronic, with acute 
exacerbation.

Subsequent to the filing of the claim in 1993 and Board 
remands in 1997 and 1999, the RO made inquiries for 
information pertaining to the alleged rape in service and 
responses dated in June and July 1999 were received from both 
the local military police at Walter Reed and the U. S. Army 
Crime Records Center noting that no such records were found.  
Attempts to retrieve the criminal reports from the DC Police 
have been unsuccessful after several attempts.  However, a 
report of contact dated in October 2003 indicates that such 
records were only kept for 10 years.  The veteran stated in 
February 1996 that she herself called the police department 
in the area of Walter Reed to request information and was 
told they had no records on her.  The Board thus finds that 
the evidence which might document the alleged rape is 
complete as far as practically possible, and that no further 
purpose would be served by requesting further development in 
this regard.

The evidence also reflects that the veteran has made 
conflicting statements in the record regarding the alleged 
incident in service.  One example of such is that she has 
indicated in the record that she did not know her assailant.  
However, she testified upon personal hearing on appeal in 
March 1997 that he was someone she knew.  The veteran also 
now claims that she has recovered memories of childhood 
sexual abuse and incest by her now-deceased father.  While 
being treated on an outpatient basis by the VA in September 
2001, she stated that she did not know if her mother was 
aware of her father's abuse.  However, a week a half later, 
she related that she had told her mother about the childhood 
sexual abuse but that the mother did not believe her.  There 
is also an extensive history of the veteran's use of 
illegally obtained drugs prior to, during and after service.

The Board also finds that there is a question of the other 
reported personal assaults impacting on her current 
psychiatric status.  In a September 1993 letter to the North 
Carolina Department of Corrections, the veteran's private 
physician, W. S. Comer, Jr., M.D., wrote that her psychiatric 
condition came about as a direct result of a July 1993 
incident when an HIV-positive inmate grabbed her hand, pulled 
her thumb back and attempted to bite her hand.  In a later 
letter dated in April 1997, it was opined that it was likely 
that the rape in the military exaggerated her reaction to the 
prison incident.  Continuing VA outpatient clinic notes dated 
between 2001 and 2003 attribute PTSD to the alleged rape in 
the military, as well as the work assault and childhood 
sexual trauma.  The record reflects, however, that the 
appellant has had several VA evaluations for compensation and 
pension purposes since service, in 1974, 1997 and 1998, none 
of which has diagnosed PTSD.  Therefore, a clear conflict in 
the opinions rendered exists which must be addressed and 
resolved.

The Board thus finds that a protracted and confusing 
psychological picture has been presented which warrants a 
comprehensive psychiatric evaluation to synthesize the 
voluminous evidence, as well as to reconcile and correlate 
the many conflicting opinions and statements in the record to 
determine if she has PTSD and, if so, if it is linked to an 
established in-service stressor.  The Board observes that 
although the veteran underwent VA psychological and 
psychiatric examinations in 1997 and 1998, a great deal of 
new evidence has been added to the claims folder since that 
time.  The Board is therefore of the opinion a current 
psychiatric examination, to be conducted by a board-certified 
specialist who has not seen the appellant previously, should 
be scheduled for review of the entire record, psychiatric 
examination and include psychological testing, and a medical 
opinion as to whether the veteran's claimed PTSD relates back 
to the documented incidents while in the military.  The 
fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the record indicates that the veteran receives 
ongoing psychiatric evaluation as a VA outpatient at the 
Durham, North Carolina facility.  The claims folder contains 
records dating through October 7, 2003.  Therefore, any 
subsequent records should be requested and associated with 
the claims folder.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003) and Quartuccio v. Principi, 16 
Vet. App. 183 (2002)

2.  The RO should retrieve any and all of 
the veteran's VA psychiatric treatment 
records dating from October 8, 2003 and 
associate them with the claims folder.

3.  After an appropriate period of time 
for receipt of any additional evidence 
from the above requests for 
information, the veteran should be 
scheduled for a special VA psychiatric 
examination to be conducted by a board-
certified psychiatrist to ascertain the 
etiology and onset of any psychiatric 
disability now demonstrated.  All 
indicated tests, including 
psychological testing, should be 
performed, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  
The claims file and a copy of this 
remand must be made available to the 
physician designated to examine the 
veteran.  A psychiatric history should 
be obtained from the veteran, and the 
examiner should provide a comprehensive 
account from the record.
After reviewing the record and 
examining the veteran, the examiner 
should provide well-reasoned opinions 
to the following questions:  1) What is 
the veteran's current psychiatric 
diagnosis?  2) Did the veteran have a 
psychiatric disability during service?  
3) If so, what was the nature and 
etiology of the veteran's psychiatric 
symptomatology in service?  4) Did the 
veteran suffer from a chronic acquired 
psychiatric disorder in service as 
opposed to a personality disorder, or 
was there concurrent symptomatology?  
5) What was the approximate date of 
onset of any acquired psychiatric 
disability, if any?  6) If PTSD is 
diagnosed, is it at least as likely as 
not (that is, a probability of 50 
percent or better) the result of the 
documented stressors in service, or any 
other intervening or other cause?  The 
examiner is instructed that only the 
event(s) as confirmed by the record may 
be considered for the purpose of 
determining whether an in-service 
stressor(s) was severe enough to have 
caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in-
service stressor(s).  7) The examiner 
is requested to discuss and reconcile 
the prior opinions and findings which 
have been rendered with respect to any 
and all psychiatric disability now 
indicated.  All examination findings, 
together with the complete rationale 
for the comments and opinion expressed, 
should be set forth in a printed 
(typewritten) report.

4.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for PTSD based on all 
the evidence of record and all governing 
legal authority, including the VCAA.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


